Case 5:16-cr-20254-JEL-DRG ECF No. 128, PageID.1064 Filed 02/08/21 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


   UNITED STATES OF AMERICA,
                                  Plaintiff,
                                                                Cr. No. 16-20254
   v.                                                            Hon. Judith Levy


   EDWARD GALKA,
                   Defendant.

   ______________________________________________________________________

                         MOTION TO WITHDRAW AS COUNSEL

          NOW COMES SANFORD PLOTKIN, counsel of record for Edward Galka,

   Defendant herein, and respectfully moves this Honorable Court to Withdraw as Counsel,

   and in support, states in follows:

          1. Defendant was charged in an Indictment with various fraud-related offenses.

          2. Counsel represented the Defendant in the underlying matter, as well as a

              subsequent compassionate release motion.

          3. Undersigned counsel has remained counsel for Mr. Galka in several

              subsequent violation-related proceedings.

          4. Counsel has made a good-faith effort to continue representation.

          5. Counsel is now, however, convinced that he can no longer effectively

              communicate with the defendant, or render effective assistance of counsel to

              the Defendant.
Case 5:16-cr-20254-JEL-DRG ECF No. 128, PageID.1065 Filed 02/08/21 Page 2 of 3




          6.   It is apparent to counsel, though not Defendant, that he and Mr. Galka cannot

               engage in any form of meaningful or effective communication, making it

               impossible for counsel to render effective representation to the Defendant.

          7. Defendant Galka does object to counsel’s request to withdraw. However,

               after much thought, counsel has reached this conclusion and does feel it is in

               the best interests of Mr. Galka to receive fresh legal advice should the need

               arise in the near future.

          8.     Substitution of counsel is necessary in order to avoid a miscarriage of

               justice.

      WHEREFORE, counsel for Defendant respectfully requests that this Honorable

   Court enter an Order allowing him to withdraw from the representation of Defendant,

   effective forthwith.



                                                         Respectfully Submitted,



                                                         _s/Sanford Plotkin__________
                                                         SANFORD PLOTKIN (P38691)
                                                         30445 Northwestern Hwy., Ste. 225
                                                         Farmington Hills, MI 48334
                                                         248-798-5756
                                                         sanfordplotkin@gmail.com

               February 8, 2021
Case 5:16-cr-20254-JEL-DRG ECF No. 128, PageID.1066 Filed 02/08/21 Page 3 of 3




                                   CERTIFICATE OF SERVICE

            I hereby certify that service of the above motion has been effectuated on all
            counsel of record via electronic email, as well as to the Defendant via email
            on February 8, 2021.


                                           s/Sanford Plotkin
